We see no escape from the conclusions of the trial court in this case.
As we read and understand the contract, upon the meaning of which the issue in suit depends, it contains no terms which can be called ambiguous. Plaintiffs undertook "to do all this grading [required by defendants' contract number 153 with the highway commission], including subgrading and finishing the shoulders"; and defendants undertook to pay for "this grading" at the rate of 30 cents per cubic yard. These mutual undertakings are expressed in terms of ultimate plainness and simplicity. Not only are the terms used entirely free from ambiguity, but their application to the subject-matter permits of no valid question. Written contracts are made, with varying success, to avoid misunderstandings and disagreements between the parties; and, if a contract so simple and plain as this must be subjected to parol explanations of its meaning, its making would be in vain.
We do not overlook appellants' argument that subgrading and shouldering were to be excluded from the yardage to be paid for, by virtue of the provision that the work was to be done "subject to the approval of the state highway engineer, and in compliance with the requirements of the highway commission," and of the further provision that payments were to be made as defendants received payment from the state. The former provision obviously refers to the manner of doing the work and its quality, and not to the terms of payment; and the latter provision relates only to the time of payments — when payments were to be due from defendants and demandable by plaintiffs — and does not, as assumed by counsel, put plaintiffs in the shoes of defendants in their relation to the highway commission as to terms or amount of compensation. This, we think, is the fallacy of appellants' contention.
But, if it were conceded that the contract is ambiguous in the respect under consideration, yet, having been drafted by the defendants themselves, the court would resolve the ambiguity in favor of plaintiffs, as an important rule of construction requires, unless the circumstances underlying the contract and the inducements leading up to it plainly indicate a mutual understanding to the contrary. There was some parol evidence of such inducements and circumstances before the trial court, but the weight of them must, we think, lead an unbiased mind to the same conclusions reached by the trial court. Those conclusions, based upon testimony heard orally by the trial court, are not subject to reversal, unless they are clearly wrong, a judgment which, under the evidence, we cannot here pronounce.
The argument of counsel for appellants is a remarkably ingenious piece of dialectics, but its foundations are laid in error, and its conclusions cannot be sustained.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur. *Page 487 
                              On Rehearing.